Exhibit 10.2

THIRD AMENDMENT TO

CREDIT AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Agreement”) is
dated as of April 30, 2015, by and among ZS PHARMA, INC., a Delaware corporation
(“Borrower”), MIDCAP FUNDING III TRUST, a Delaware statutory trust in its
capacity as agent (“Agent”) for the lenders under the Credit Agreement (as
defined below) (“Lenders”), and the Lenders.

W I T N E S S E T H:

WHEREAS, Borrower, Lenders and Agent are parties to that certain Credit and
Security Agreement, dated as of July 14, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein have the meanings given to them in the Credit
Agreement except as otherwise expressly defined herein), pursuant to which
Lenders have agreed to provide to Borrower certain loans and other extensions of
credit in accordance with the terms and conditions thereof; and

WHEREAS, Borrower, Agent and Lenders desire to amend certain provisions of the
Credit Agreement in accordance with, and subject to, the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Agent hereby
agree as follows:

1. Acknowledgment of Obligations. Borrower hereby acknowledges, confirms and
agrees that all Credit Extensions made prior to the date hereof, together with
interest accrued and accruing thereon, and fees, costs, expenses and other
charges owing by Borrower to Agent and Lenders under the Credit Agreement and
the other Financing Documents, are unconditionally owing by Borrower to Agent
and Lenders, without offset, defense or counterclaim of any kind, nature or
description whatsoever except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditor’s rights generally.

2. Amendments to Credit Agreement. Subject to the terms and conditions of this
Agreement, including, without limitation, the conditions to effectiveness set
forth in Section 5 below, the Agent and Lenders hereby agree that:

(a) Credit Facility #2 Schedule: The reference to “April 30, 2015” in the
definition of “Commitment Termination Date” set forth for Credit Facility #2 in
the Credit Facility Schedule to the Credit Agreement is hereby amended by
deleting such date and inserting in lieu thereof “June 15, 2015”.

3. No Other Amendments. Except for the amendments set forth and referred to in
Section 2 above, the Credit Agreement and the other Financing Documents shall
remain unchanged and in full force and effect and Borrower hereby ratifies and
reaffirms all of its obligations under the Credit Agreement and the other
Financing Documents as amended by this Agreement. Nothing in this Agreement is
intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of Borrower’s Obligations or to modify, affect or impair the
perfection or continuity of Agent’s security interests in, security titles to or
other liens, for the benefit of itself and the Lenders, on any Collateral for
the Obligations.



--------------------------------------------------------------------------------

4. Representations and Warranties. To induce Agent and Lenders to enter into
this Agreement, Borrower does hereby warrant, represent and covenant to Agent
and Lenders that (i) each representation or warranty of Borrower set forth in
the Credit Agreement and other Financing Documents are hereby restated and
reaffirmed as true, accurate and complete in all material respects on and as of
the date hereof as if such representation or warranty were made on and as of the
date hereof (provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date), (ii) no
Default or Event of Default has occurred and is continuing as of the date hereof
and (iii) Borrower has the power and is duly authorized to enter into, deliver
and perform this Agreement and this Agreement is the legal, valid and binding
obligation of Borrower enforceable against Borrower in accordance with its
terms.

5. Condition Precedent to Effectiveness of this Agreement. This Agreement shall
become effective as of the date (the “Amendment Effective Date”) upon which
Agent shall notify Borrower in writing that Agent has received one or more
counterparts of this Agreement duly executed and delivered by Borrower, Agent
and Lenders, in form and substance satisfactory to Agent and Lenders.

6. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower, on behalf of itself and each of its Affiliates
and Subsidiaries and each of their respective successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and each Lender and their
respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, Lenders
and all such other persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
Amendment Effective Date, including, without limitation, for or on account of,
or in relation to, or in any way in connection with the Credit Agreement or any
of the other Financing Documents or transactions thereunder or related thereto.

(b) Borrower understands, acknowledges and agrees that its release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

7. Covenant Not To Sue. Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with

 

-2-



--------------------------------------------------------------------------------

and in favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by Borrower pursuant to Section 6 above. If
Borrower or any of its successors, assigns or other legal representatives
violates the foregoing covenant, Borrower, for itself and its successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

8. Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Agreement with its counsel.

9. Severability of Provisions. In case any provision of or obligation under this
Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10. Counterparts. This Agreement may be executed in multiple counterparts
(including by electronic mail (pdf) transmittal of executed signature pages),
each of which shall be deemed to be an original and all of which when taken
together shall constitute one and the same instrument.

11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MARYLAND APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.

12. Entire Agreement. The Credit Agreement as and when amended through this
Agreement embodies the entire agreement between the parties hereto relating to
the subject matter thereof and supersedes all prior agreements, representations
and understandings, if any, relating to the subject matter thereof.

13. No Strict Construction, Etc. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement. Time is of the essence for this Agreement.

14. Costs and Expenses. Borrower absolutely and unconditionally agrees to pay or
reimburse upon demand for all reasonable fees, costs and expenses incurred by
Agent and the Lenders in connection with the preparation, negotiation, execution
and delivery of this Agreement and any other Financing Documents or other
agreements prepared, negotiated, executed or delivered in connection with this
Agreement or transactions contemplated hereby.

[Remainder of page intentionally blank; signature pages follow.]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit and Security Agreement to be duly executed and delivered as of the day
and year specified at the beginning hereof.

 

BORROWER: ZS PHARMA, INC. By:

/s/ Todd Creech (SEAL)

Name: Todd Creech Title: Chief Financial Officer

 

THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

AGENT: MIDCAP FUNDING III TRUST

By: Apollo Capital Management, L.P.,

its investment manager

By: Apollo Capital Management GP, LLC,

its general partner

By:

/s/ Maurice Amsellem (SEAL)

Name: Maurice Amsellem Title: Authorized Signatory

 

THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDERS: MIDCAP FUNDING III TRUST

By: Apollo Capital Management, L.P.,

its investment manager

By: Apollo Capital Management GP, LLC,

its general partner

By:

/s/ Maurice Amsellem (SEAL)

Name: Maurice Amsellem Title: Authorized Signatory

 

THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

FLEXPOINT MCLS SPV LLC By:

/s/ Daniel Edelman (SEAL)

Name: Daniel Edelman Title: Vice President

 

SYNTA PHARMACEUTICALS CORP.

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

SILICON VALLEY BANK By:

/s/ Anthony Flores (SEAL)

Name: Anthony Flores Title: Authorized Signatory

 

THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE